Title: To George Washington from Major General Robert Howe, 17 July 1779
From: Howe, Robert
To: Washington, George


        
          Sir,
          Peekskill, [N.Y.] Saturday [July] 17th 1779
        
        I joined the Division at the Continental Village the last Evening, and arrived at this Post at five this Morning. I now only halt for the Return of a Reconnoitring party, sent out last Night, and shall immediately proceed to execute your Excellency’s Orders.
        The Field pieces you suppose to have been taken on with the Brigades are not with them. General Nixon informs me there are not any attached to his Brigade; those of General Patterson I think to send for.
        Colonel Putnam informs me that peekskill would be a very precarious Situation, as the Enemy by more than one Road, and by a March of a few Hours, might post themselves in our Rear and cut off the Retreat—and that without Horsemen to act as Videttes we could not receive Information in time to prevent it—If, therefore, there should be occasion to take post in this Neighbourhood, I shall endeavour to fix upon a Situation not liable to this Inconvenience.
        
        Least any Difficulty should arise as to the pieces, I should be much obliged to you, Sir, to send such Orders as may hasten them to me. I am, Sir, with the greatest Respect Your Excellency’s Most obt humble Servt
        
          Robert Howe
        
        
          P.S. The Field pieces attached to these Brigades I am just informed are all at Fishkill.
        
      